Citation Nr: 1745666	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  16-61 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected bilateral hip bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1961 to July 1963.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified in support of this claim during a videoconference hearing held before the undersigned Veterans Law Judge in August 2017.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Affording him the benefit of the doubt, the Veteran's degenerative disc disease of the lumbar spine was caused by his service-connected bilateral hip bursitis.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine have been met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.310.





REASONS AND BASES FOR FINDING AND CONCLUSION

This decision is a total grant of the benefits sought on appeal, and any error related to the Veterans Claims Assistance Act (VCAA) is moot. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted on a direct or secondary basis.

Service connection on a direct basis is merited if there is evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has submitted a June 2016 private medical opinion from Dr. M.P. showing that it is highly likely that the Veteran's low back condition is related to his chronic hip condition. Dr. M.P. opined that having an altered gait due to knee or hip problems is going to have a direct effect on low back biomechanics, which leads to low back pain. 

The Veteran was afforded a VA medical examination in June 2016 and a VA medical addendum opinion in August 2016, and the examiner provided a negative nexus opinion regarding whether the Veteran's low back condition is related to his service-connected bilateral hip condition. The examiner reasoned that multiple examiners at differing times have not documented a significant gait abnormality and that lacking a chronic, severe limp, there is no reasonable expectation that multi-level degenerative disc and joint disease of the lumbar spine would be secondary to bilateral hip bursitis. However, the Board finds that it has no particular reason to favor one opinion over the other. Both are reasoned and probative to the issue at hand. 

As the evidence is at least in equipoise, the benefit-of-the-doubt doctrine is for application and service connection for a lumbar spine disability is warranted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


